United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-3114
                        ___________________________

                            United States of America

                                      Plaintiff - Appellee

                                        v.

                                Kevin Ray Smith

                                   Defendant - Appellant
                                 ____________

                     Appeal from United States District Court
                  for the Southern District of Iowa - Des Moines
                                  ____________

                            Submitted: April 16, 2020
                              Filed: July 29, 2020
                                [Unpublished]
                                 ____________

Before KELLY, WOLLMAN, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

      Kevin Ray Smith pleaded guilty to conspiring to distribute a mixture or
substance containing methamphetamine.          See 21 U.S.C. §§ 841(a)(1),
841(b)(1)(A)(viii), 846. Based on two prior drug convictions, the district court1

      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.
concluded that he was a career offender. See U.S.S.G. § 4B1.1. On appeal, Smith
claims that considering his prior convictions violated the Double Jeopardy Clause
and gave rise to a substantively unreasonable sentence. We affirm.

      We make short work of Smith’s double-jeopardy argument. As we have long
held, giving “habitual offenders” a longer sentence based on their past crimes
“do[es] not subject [them] to a second conviction or punishment for [their] prior
offenses.” United States v. Thomas, 895 F.2d 1198, 1201 (8th Cir. 1990); accord
Witte v. United States, 515 U.S. 389, 400 (1995); see U.S. Const. amend. V, cl. 2.
Rather, it is a permissible recidivism-based “aggravating factor” for their current
offense. Thomas, 895 F.2d at 1201; see Witte, 515 U.S. at 400 (describing “the latest
crime” as “an aggravated offense because a repetitive one” (citation omitted)).

        It was also reasonable for the district court to rely on Smith’s career-offender
status when it gave him a below-Guidelines-range sentence of 160 months in prison.
See United States v. Scott, 818 F.3d 424, 435–36 (8th Cir. 2016); see also United
States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc) (reviewing a
substantive-reasonableness challenge for an abuse of discretion). Even if he believes
that it was “unfair[]” to rely on his prior convictions, there was no error in doing so.
See United States v. Barron, 557 F.3d 866, 870–71 (8th Cir. 2009). Nor was it an
abuse of discretion for the court, after granting a substantial departure from the
recommended range of 262 to 327 months in prison, see U.S.S.G. § 5K1.1, to decline
to vary downward even further. Cf. United States v. Zauner, 688 F.3d 426, 429 (8th
Cir. 2012) (stating that a district court rarely abuses its discretion when it varies
downward, but not as far as the defendant would like).

      We accordingly affirm the judgment of the district court.
                     ______________________________




                                         -2-